DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 2 December 2020. Claims 2, 4-10, and 13-20 have been cancelled, claims 1 and 11 have been amended, and no new claims have been added.  Therefore, claims 1, 3, and 11-12 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the claim objection(s); therefore the Examiner withdraws the objection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner withdraws the rejection(s), but new rejection(s) is placed based on the amendment.
Applicant’s amendment appears to overcome the prior art rejection(s); therefore the Examiner enters new grounds of rejection as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that at Interview (see the Interview Summary, dated 17 April 2020) several/many terms were discussed, the following meanings being noted as providing some level of clarity for breadth or scope at the claims (and specification), as pertaining to the current claim phrasing:
Site (including on-line site): Applicant indicated that this may be any website, i.e., any location on the Internet.
Wireless Internet application: Applicant responded that this can be any application.
Internet of Communication: Applicant indicated that this is, or may be, the Internet.
Gateway computer: Applicant indicated that this is, or may be, any computer.
Communication interface device: Applicant indicated that this is, or may be, any computer. The Examiner notes that a “multiplex communication interface device” is only disclosed at Applicant ¶¶ 0017 and 0021, and without any description or explanation; therefore, this is considered to merely be a communication interface device – i.e., a computer.
loC-B/G: Applicant indicated that this is the combining of the above terms (therefore: any computer connected to/on the Internet).
Bonus server (as apparently or possibly distinct from the bonus gateway computer, B/G): a lengthy and circular discussion regarding "accumulate" vs. "integrate" ensued with no apparent answer. The Examiner therefore understands 
Integrate: Applicant indicated that this is designating the bonus to each user.

The Examiner further notes the breadth of the claims: since the payments indicated are “on-line”, the most readily understood and likely payment method is via some form of credit or debit card, or electronic funds transfer (EFT). As such, the payment transaction would entail at least a seller, buyer, instrument (e.g., card) issuer, and acquirer entities (and/or equivalent for EFT), and each is some form of payment granting entity using a computer (a P/G). Each entity also appears to be an intermediary to others at least since the completed transaction is based on requiring all entity’s input (e.g., the acquirer requires the issuer to act as intermediary in assuring at least a promise of payment; also, a merchant, issuer, and acquirer are each “a user” using a device), and each does not or would not, communicate with the others for their own calculation(s). As such, any interpretation of the claims or a similar reference appears to be exceedingly broad with the entities or parties apparently acting in at least more than capacity.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
For clarity on the record – as much as is possible by the Examiner, the Examiner notes the following interpretations based on the above Examiner’s Note:
Claims 1 and 11 each recite a/the DB receives final payment data from a payment gateway (P/G) computer and stores the data in an on-line site (at claim 1, claim 11 not reciting this storing step), the/an Internet of communication bonus gateway (IoC-B/G) computer receives DB payment data and calculates a bonus based on the DB data, and “pre-set bonus accumulation reference information (i.e., understood to be the rules or criteria for granting a bonus), the IoC-B/G performing the calculation without communicating with the P/G, a/the user terminal transmits a request with “a user agreement” (there is no apparent information regarding what a “user agreement” comprises, but is understood to be essentially inherent to a request – the user agreeing to the bonus by requesting it: see Applicant ¶¶ 0019, 0021, 0027, and 0072) to a/the bonus server for a/the bonus, the bonus server receiving the request, confirming the bonus, and granting the bonus, then transmitting the confirmed bonus to the user terminal, storing “information related to bonuses”, and integrating the interaction with each user’s account, the bonus server confirming and granting being without communicating with the P/G, the IoC-B/G using one of a wireless Internet messenger application, a SMS service, or MMS service to interact with the bonus server through the user terminal, the DB, IoC-B/G, 
Claims 3 and 12 each recite the bonus server operations being performed without synchronization or sharing user log information between the online site and the bonus server, and without synchronization between the P/G and the bonus server.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 11 each recite “a bonus server that receives, from the user terminal device, the bonus request and the user agreement” (claim 1 at page 1, lines 20-21, similar at claim 11); however, the amended final element recites “wherein the bonus server firstly tries to receive the bonus request and the user agreement directly from user inputs into the on-line sites, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement from signals received via a multiplex communication interface device, or the bonus server firstly tries to receive the bonus request and the user agreement from the signals received via the multiplex communication interface device, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement directly from the user inputs into the on-line sites” – i.e., that the bonus server attempts to via “user inputs into the on-line sites” or “via a multiplex communication interface device”. This final element appears to indicate that the bonus server may not or does not receive the bonus request and user agreement from the user terminal, or otherwise that even if the bonus request and user agreement are in fact received from the user terminal (as 
For examination purposes, the Examiner is regarding the final element as merely non-functional descriptive matter (see MPEP § 2111.05) since by definition, the claims indicate that the bonus request and user agreement are received by other means (i.e., the user terminal) and are used (if at all – there is no indication of use of the user agreement) based on that receiving from the user terminal. This is to say that it appears to just be printed matter regarding that/how the possible attempts to receive the request and agreement are performed – some/any information received would apparently not have any functional relationship with the substrate of the attempt(s) to receive. Therefore, there is no apparent possible function to the proposed or possible receiving at the final element. As such little if any patentable weight may be assigned to the final element under MPEP § 2111.05.
Claims 3 and 12 depend from claims 1 or 11, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 3 and 12 are also lacking written support.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1 and 3) and a method (claims 11 and 12), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system for accumulating and granting an on-line commercial transaction bonus, the system comprising: a final payment granted data database (DB) that receives, from an on-line payment granting intermediary gateway computer (P/G), final payment granted data indicating transactions granted by on-line sites each of which includes a wireless Internet application and uses the P/G to process each transaction, and stores the received payment granted data; an Internet of communication (IoC)-bonus gateway computer (B/G) that receives the final payment granted data from the final payment granted data DB, and calculates a bonus based on the received final payment granted data and also based on pre-set bonus accumulation reference information for a respective on-line site, the pre-set bonus accumulation reference information being pre-stored in the IoC-B/G, wherein the IoC-B/G performs the without communicating with the P/G, a user terminal device that receives the calculated bonus from the IoC-B/G, and transmits, to a bonus server, a bonus request for granting of the calculated bonus and accumulating of the calculate bonus, and a user agreement for a benefit of the calculated bonus; a bonus server that receives, from the user terminal device, the bonus request and the user agreement, confirms the calculated bonus, and grants the bonus when the calculated bonus is confirmed, transmits, to the user terminal device, a result of the confirmation and grant, and stores information related to bonuses, which are calculated by the IoC-B/G and correspond to the transactions granted by the on-line sites, and integrate the collected bonuses of the on-line sites in each user's account, wherein the bonus server performs the confirmation and grant of the bonus without communicating with the P/G, wherein the IoC-B/G uses at least one of a wireless Internet messenger application, a short message service (SMS), and a multimedia messaging service (MMS), to interact with the bonus server through the user terminal device, and wherein the bonus server firstly tries to receive the bonus request and the user agreement directly from user inputs into the on-line sites, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement from signals received via a multiplex communication interface device, or the bonus server firstly tries to receive the bonus request and the user agreement from the signals received via the multiplex communication interface device, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement directly from the user inputs into the on-line sites .

The claim elements may be summarized as the idea of providing rewards (i.e., bonuses) based on purchases; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping of subject matter. It appears that a/any purchase reward/bonus program requires tracking or storing purchase data, providing that data to calculate the reward/bonus, performing the calculation, and providing the user/consumer with the reward/bonus per agreement with the user/consumer, and associates the reward/bonus information with a/the user/consumer account. Therefore, the additional elements of the claims appear to be the use of computers and/or devices, that the bonus is calculated and confirmed/granted without communicating with the payment computer (or synching with it, as per the dependent claims), and that the computers are physically separated (although apparently not actually supported).
Dependent claims 3 and 12 appear to just indicate not requiring synchronization of the on-line site and bonus server, nor the P/G (payment granting computer) and the bonus server. As such, the dependent claims appear encompassed by the application of the abstract idea, especially since the claims (and the light of the specification) may allow synchronization, but merely don’t require synchronization.


For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the indications of a system for, the purchases being on-line and/or using on-line sites, the system comprising various computers (i.e., the gateway computer (P/G), the Internet of communication (IoC)-bonus gateway computer (B/G), or IoC-B/G, user terminal device, a bonus server), the calculation and confirmation/grant being without communicating with the P/G, and wherein the IoC-B/G uses at least one of a wireless Internet messenger application, a short message service (SMS), and a multimedia messaging service (MMS), to interact with the bonus server through the user terminal device, and wherein the bonus server firstly tries to receive the bonus request and the user agreement directly from user inputs into the on-line sites, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement from signals received via a multiplex communication interface device, or the bonus server firstly tries to receive the bonus request and the user agreement from the signals received via the multiplex communication interface device, and then, if the first try is not processed, the bonus server secondly tries to receive the bonus request and the user agreement directly from the user inputs into the on-line sites. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, 
The elements related to the system, computer, on-line, and use of wireless, SMS, or MMS messages literally just indicate the use of computers in applying the abstract idea, where MPEP § 2106.05(I)(A) indicates this as insignificant (i.e., “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice”). Although Applicant has argued (at least orally) that they understand the norm in the state of the art is to calculate the bonus with passing through the P/G, the Examiner notes that such is not necessarily the case – that in the United States (at least), such a norm does not appear existent since any post-purchase reward or rebate, or any group reward/rebate (depending on the activity of several or many users), or other such program would appear to necessarily not “pass through” the P/G, payment granting computer. Nevertheless, the elements related to the calculating, confirming and granting without communicating with the P/G, or not passing through the P/G, appear to just 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as explained above, the additional elements are considered insignificant – both individually and as an ordered combination – regardless of consideration regarding being well-understood, routine, conventional (“WURC”) computer functions. Nevertheless, the Examiner notes that the claim elements in total as related to computer functions are receiving and storing (by the DB), receiving data, retrieving reference information, and calculating the bonus (by the IoC-B/G), receiving and transmitting (by the user terminal device), and receiving, e.g., using the Internet to gather data” (Symantec, TLI Comms. OIP Techs., buySAFE), “[p]erforming repetitive calculations” (Flook, Bancorp), “[e]lectronic recordkeeping” (Alice, Ultramercial), “[s]toring and retrieving information in memory” (Versata, OIP Techs.).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As indicated above, dependent claims 3 and 12 appear encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent Application Publication No. 2008/0133350, hereinafter White) in view of Postrel (U.S. Patent Application Publication No. 2005/0021401).

Please note that, as a convenience to applicant, the Examiner has pointed out, by bolding, optional or intended use language, and included a note as to the ramifications of such language below.

Claim 1: White discloses a system for accumulating and granting an on-line commercial transaction bonus, the system comprising:
a final payment granted data database (DB) (see at least, e.g., ¶¶ 0029-0030, Figs. 1-2, items 108, 112, 208, 212, the acquirer and/or issuer systems at least as being the payment granting computer(s), and at least both merchants and customers being a “user”, payment account with card numbers storing the payment data; citation by number only hereinafter) that
receives, from an on-line payment granting intermediary gateway computer (P/G), final payment granted data indicating transactions granted by on-line sites each of which includes a wireless Internet application and uses the P/G to process each transaction (0029-0030, online point of sale, the acquirer and/or issuer systems as being the payment granting computer(s), both merchants and customers being a “user”, the 
stores the received payment granted data (0029-0030, payment account with card numbers storing the payment data – the payment data being messaged to the reward data source and/or reward server and therefore requiring storage of some form, at least until the reward response is received, see also 0063-0068);
an Internet of communication (IoC)-bonus gateway computer (B/G) (0035-0037, reward data source 114, reward system 116, Figs. 1-2, items 110, 114, 116, 210, 216) that
receives the final payment granted data from the final payment granted data DB (Fig. 1, messages 6, 7, and/or 11, Fig. 2, messages 4-5, see also 0063-0068), and
calculates a bonus based on the received final payment granted data and also based on pre-set bonus accumulation reference information for a respective on-line site, the pre-set bonus accumulation reference information being pre-stored in the IoC-B/G (0035-0037, the reward data source and/or rewards computer storing reward program details and calculating the rewards, see also 0063-0068),
wherein the IoC-B/G performs the calculation of the bonus without communicating with the P/G (Fig. 1, 0029-0030, messages to/from reward data source and/or reward server, and that the issuer, acquirer, authorization network, reward system(s), user/consumer, etc. are all 
a bonus server that
receives, the bonus request (0029-0030, Figs. 1-2, 0063-0068),
and grants the bonus when the calculated bonus is confirmed (0029-0030, Figs. 1-2, 0063-0068),
transmits, to the user terminal device, a result of the confirmation and grant (0029-0030, Figs. 1-2, 0063-0068), and
stores information related to bonuses, which are calculated by the IoC-B/G and correspond to the transactions granted by the on-line sites, and integrate the collected bonuses of the on-line sites in each user's account (0081),
wherein the bonus server performs the grant of the bonus without communicating with the P/G (Fig. 1, 0029-0030, messages to/from reward data source and/or reward server, and that the issuer, acquirer, authorization network, reward system(s), user/consumer, etc. are all unique entities each with their own computing system, and therefore separated and not communicating during the calculation, see also 0063-0068, where additional messages are separate from various entities and appended to earlier messages), and
wherein the bonus server firstly tries to receive the bonus request and the user agreement directly from user inputs into the on-line sites, and then, if the first try is 
However, where the claim disjoints regarding the user (such as a customer; however, the user is not required to be a customer or consumer) being in any manner aware of a/the bonus, such that the user may request the bonus, White may be considered to not be explicitly disclosing a user terminal device that receives the calculated bonus from the IoC-B/G, and transmits, to a bonus server, a bonus request for granting of the calculated bonus and accumulating of the calculate bonus, and a user agreement for a benefit of the calculated bonus, the bonus request being from the user terminal device and including a/the user agreement, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward processing of White with the user request and messaging of Postrel in order to employ a request from a user device including a user agreement, confirm the bonus 
The rationale for combining in this manner is that a request from a user device including a user agreement, confirming the bonus and without communicating with the payment gateway computer (“P/G”), and using one of a wireless, SMS, or MMS message(s) are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claim 3: White in view of Postrel discloses the system of claim 1, wherein;
the bonus server performs the confirmation and grant of the bonus and the transmission of the result of the confirmation and grant without requiring a synchronization between the on-line site and the bonus server or without requiring sharing user log information between the on-line site and the bonus server (White at Fig. 1, 0029-0030, messages to/from reward data source and/or reward server, and that the issuer, acquirer, authorization network, reward system(s), user/consumer, etc. are all unique entities each with their own computing system, and therefore separated and not communicating during the calculation, see also 0063-0068, where additional messages are separate from various entities and appended to earlier messages, as indicating that the calculation and confirmation do not require synchronization; Postrel at 0105, Figs. 4-5, Fig. 7, items 704, 706, 708. 710, 712, Fig. 14, as combined above and using the rationale as at the combination above); and


Claims 11-12 are rejected on the same basis as claims 1 and 3 above since White and Postrel disclose a method of accumulating and granting an on-line commercial transaction bonus (White at 0019, 0022, 0025-0027, the activities as cited above; Postrel at 0109, indicating that the activities as cited are the method being performed by the system, as combined above and using the rationale as at the combination above) comprising the same or similar limitations and activities as at claims 1 and 3 above.

Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive.

Remarks at 6). Applicant does not indicate any “proper interpretation”, and the Examiner is completely uncertain what Applicant is indicating. On its face, the argument appears to indicate that Applicant wants an even broader interpretation of the claims; however, 1) the light of the specification appears to indicate or at least encompass the interpretation provided, and 2) Applicant does not appear to have further indicated why or how to interpret the claims even more broadly. The interpretation provided is for clarity on the record since the terminology is unique. If Applicant desires some other interpretation, then Applicant must either amend the claims to reflect the desired meaning (and/or breadth), or provide a specific interpretation and the support for indicating that provided interpretation is the only reasonable interpretation.

Applicant next argues the 112 rejections; however, the amendment overcomes the rejection, so the rejection is withdrawn and the argument is considered moot and not persuasive.

Applicant then argues the 103 rejection, alleging that the amendment at the final element is not disclosed by White or Postrel (Remarks at 7-8). However, as indicated at the 112 rejection(s) above and at the art rejections, the bonus server 

Applicant finally argues the 101 rejections, first alleging that “communication between two devices through the wireless Internet messenger application, the SMS, or the MMS, should not be considered as commercial or legal interactions” as one of certain methods of organizing human activity (Remarks at 8, emphasis omitted). However, first, there are no SMS or MMS messages, nor any messenger application – the claims indicate an undefined and broad “multiplex communication interface device”, which is indicated per the definitions and light of the specification to apparently merely be a just a computer, such as a generic device (i.e., a device, not an application). Second, the devices and such communication are part of the additional elements analyzed at later steps. There being an additional element beyond the abstract idea does not constitute patent eligibility.
Applicant then argues that the attempts to receive data as at the amended final element are “features of amended claims 1 and 11 [that] should be interpreted as Remarks at 8-9). The Examiner notes that they are – they are analyzed as additional elements.
Applicant then asserts that “the[se] recited features related to the above interworking operations provide a technology that can increase the efficiency of managing an on-line commercial transaction bonus, in a way that is not disclosed in the prior art and in a way that is significantly more than a mere abstract idea [and] … these features integrate the recited interworking operations into a practical application” (Remarks at 9). However, as indicated at the rejections, the indicated features are merely “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” that MPEP § 2106.05(d)(II) indicates as merely well-understood, routine, conventional (“WURC”) activity, citing to Symantec, TLI Comms. OIP Techs., and buySAFE as precedent for this. It is not persuasive to cite to examples of long-established insignificant activity to attempt to indicate significance. The Examiner is not persuaded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anderson (U.S. Patent Application Publication No. 2008/0294556) indicates a wireless communication interface in conjunction with payment processing (at ¶¶ 0036, 0056, 0070, and 0073).
Hammad et al. (U.S. Patent Application Publication No. 2009/0112757) also indicates both SMS and MMS messaging via a communication interface in conjunction with payment processing. (at ¶ 0030, 0062, 0068).
Nguyen et al. (U.S. Patent No. 7,464,870 and U.S. Patent Application Publication No. 2007/0001000) indicates providing rewards for purchases via communication interface(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622